         CASE 0:21-cr-00108-PAM-TNL Doc. 53 Filed 06/02/21 Page 1 of 1




THOMAS C. PLUNKETT                                               101 East Fifth Street Suite 1500
                                                                 St. Paul, MN 55101
ATTORNEY AT LAW                                                  Phone: 651-222-4357
                                                                 Fax: 651-297-6134
                                                                 Email:tcp@tp4justice.com



                                           June 1, 2021


The Honorable Tony N. Leung
Magistrate Judge
District of Minnesota
United States District Court
300 South Fourth Street
Minneapolis, MN 55415

       RE:     United States of America v. J. ALEXANDER KUENG
               Court File Number: 21-CR-108 (3) (PAM/TNL)

Dear Magistrate Leung;

This letter is to inform the Court that, after consulting with Counsel, Mr. Kueng consents to

arraignment and a motions hearing by video conference.

Thank you in advance for your attention to this matter.



                                                  Yours truly,


                                                  /s/ Thomas C. Plunkett
                                                  Thomas C. Plunkett
                                                  Attorney at Law



TCP/cw
